Case 0:20-cv-60416-AMC Document 97-34 Entered on FLSD Docket 07/09/2021 Page 1 of 4




                    EXHIBIT 34
Case 0:20-cv-60416-AMC Document 97-34 Entered on FLSD Docket 07/09/2021 Page 2 of 4




 Document title:                  Advanced email threat protection – Office 365

 Capture URL:                     https://web.archive.org/web/20200825153322/https://www.microsoft.com/en-us/
                                  microsoft-365/exchange/advance-threat-protection

 Captured site IP:                207.241.237.3

 Page loaded at (UTC):            Thu, 08 Jul 2021 17:24:29 GMT

 Capture timestamp (UTC):         Thu, 08 Jul 2021 17:26:23 GMT

 Capture tool:                    v7.9.1

 Collection server IP:            52.5.8.50

 Browser engine:                  Chrome/77.0.3865.120

 Operating system:                Microsoft Windows NT 10.0.14393.0 (10.0.14393.0)

 PDF length:                      3

 Capture ID:                      00239fc0-a7b2-4ff8-9356-09a7055d98a5

 User:                            jmlaw-jcooper




                         PDF REFERENCE #:            aXHRv2RqBnhuFFm8p2LNZi
           Case 0:20-cv-60416-AMC Document 97-34 Entered on FLSD Docket 07/09/2021 Page 3 of 4




Document title: Advanced email threat protection – Office 365
Capture URL: https://web.archive.org/web/20200825153322/https://www.microsoft.com/en-us/microsoft-365/exchange/advance-threat-protection
Capture timestamp (UTC): Thu, 08 Jul 2021 17:26:23 GMT                                                                                     Page 1 of 2
           Case 0:20-cv-60416-AMC Document 97-34 Entered on FLSD Docket 07/09/2021 Page 4 of 4




Document title: Advanced email threat protection – Office 365
Capture URL: https://web.archive.org/web/20200825153322/https://www.microsoft.com/en-us/microsoft-365/exchange/advance-threat-protection
Capture timestamp (UTC): Thu, 08 Jul 2021 17:26:23 GMT                                                                                     Page 2 of 2
